OSCN Found Document:SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2016 OK 21Decided: 02/29/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 21, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 

 

RE: Suspension of Certificates of Certified Shorthand Reporters



ORDER

The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Supreme Court of the State of Oklahoma the suspension of the certificate of each of the Oklahoma Certified Shorthand Court Reporters listed on the attached Exhibit for failure to comply with the continuing education requirements for calendar year 2015 and/or with the annual certificate renewal requirements for 2016.
Pursuant to 20 O.S., Chapter 20, App. 1, Rule 20(c), failure to satisfy the annual renewal requirements on or before February 15 shall result in administrative suspension on that date. Pursuant to 20 O.S., Chapter 20, App. 1, Rule 23(d), failure to satisfy the continuing education reporting requirements on or before February 15 shall result in administrative suspension on that date.
IT IS THEREFORE ORDERED that the certificate of each of the court reporters named on the attached Exhibit is hereby suspended effective February 15, 2016.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 29th day of FEBRUARY, 2016.

/S/CHIEF JUSTICE

Exhibit




Name


CSR #


Reason




Lori Byrd


1981


Continuing Education/Renewal




Christina Ogle


1088


Continuing Education/Renewal




Norma Rico


1992


Renewal




Lisa Stockwell


1969


Continuing Education/Renewal




Nikki Tate


1608


Continuing Education/Renewal




Amy Taylor


1993


Renewal




Renetta Thompson


606


Continuing Education




 


 


 




 


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.